Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ye Ren (Reg. # 62,344) on March 25, 2021.

The application has been amended as follows: 

Claim amendment:
Claim 15. A burner of a turbomachine or a gas turbine engine, comprising: 
an upstream burner section for providing a first fuel and an oxygen containing fluid to an upstream end of a burner interior, wherein the burner interior is substantially a hollow space in which a mixing of the first fuel and the oxygen containing fluid takes place; 
a downstream burner section for providing a second fuel to a downstream end of the burner interior 
an intermediate burner section between the upstream burner section and the downstream burner section; wherein 
the intermediate burner section comprises an annular wall comprising a radially inner surface that defines a mid section of the burner interior and a radially outer surface, the annular wall comprising: 
an annular cooling fluid passage between the radially inner surface and the radially outer surface; and 
surrounding and extending substantially parallel to the annular cooling passage along a length of the intermediate burner section and being disposed between the annular cooling fluid passage and the radially outer surface and thereby being more distant to the burner interior than the annular cooling fluid passage, and wherein 
the upstream burner section comprises at least one integrated fuel tube through a body of the upstream burner section, that is configured to feed the annular fuel passage.

Claim 23. The burner according to claim 22, wherein each swirler vane of the plurality of swirler vanes  comprises an integrated further fuel supply line, wherein the integrated further fuel supply line s first fuel nozzles to eject the first fuel into the upstream end of the burner interior.

Claim 24. The burner according to claim 15, wherein the upstream burner section provides a swirler and first fuel nozzles for swirling the oxygen containing fluid and injecting the first fuel into the swirled oxygen containing fluid, wherein the intermediate burner section provides a pre-mixing zone for mixing the swirled oxygen containing fluid and the injected first fuel, and wherein the downstream burner section provides a burner tip and second fuel nozzles for ejecting the second fuel.

Claim 25. A combustor, comprising: a plurality of burners, at least one burner of the plurality of burners arranged according to claim 15; and at least one combustion chamber arranged downstream of the at least one burner.

Claim 27.  The burner according to claim 15, wherein of the mid section of the burner interior is substantially cylindrical.

Claim 31. The combustor according to claim 25, wherein the at least one combustion chamber is an annular or a can- annular combustion chamber arranged downstream of the at least one burner.
  


Allowable Subject Matter

Claims 15-33 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine engine relevant prior art Bernero (US 2009/0081599 ), and Oskam (2012/0291439) teaches a burner of a turbomachine or a gas turbine engine, comprising: an upstream burner section for providing a first fuel and an oxygen containing fluid to an upstream end of a burner interior, wherein the burner interior is substantially a hollow space in which a mixing of the first fuel and the oxygen containing fluid takes place; a downstream burner section for providing a second fuel to a downstream end of the burner interior; and an intermediate burner section between the upstream burner section and the downstream burner section; wherein the intermediate burner section comprises an annular wall comprising a radially inner surface that defines a mid section of the burner interior and a radially outer surface, the annular wall 
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the annular fuel passage surrounding and extending substantially parallel to the annular cooling passage along a length of the intermediate burner section and being disposed between the annular cooling fluid passage and the radially outer surface and thereby being more distant to the burner interior than the annular cooling fluid passage”; “the annular wall further comprises a plurality of film cooling holes that pierce the annular wall from an exterior of the burner to the mid section of the burner interior, the plurality of film cooling holes piercing the annular cooling fluid passage and piercing the annular fuel passage but being fluidically separate from the annular cooling fluid passage and from the annular fuel passage”, and/or “the annular wall further comprises at least one cooling fluid inlet hole providing the annular cooling fluid passage with cooling fluid from an exterior of the burner, the at least one cooling fluid inlet hole piercing the annular fuel passage but being fluidically separate from the annular fuel passage”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 Examiner, Art Unit 3741   
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741